COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-10-066-CV

RODNEY D. THORNTON                                              APPELLANT

                                       V.

THOMAS F. DARDEN AND                                            APPELLEES
QUICKSILVER RESOURCES INC.
                                   ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellant’s Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MCCOY, DAUPHINOT, and MEIER, JJ.

DELIVERED: April 8, 2010




     1
          See Tex. R. App. P. 47.4.